Title: From James Madison to James Monroe, 29 September 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dr. Sir
                        
                        Montpelier Sepr. 29. 1815
                    
                    The inclosed letter from Genl. R. with those which it covers, will put you in possession of the wishes of Genl. Ripley. Be so good, after communicating with Mr. Dallas, if at Washington, as to have the proper answer given to it.
                    If I mistake not, the Majr. Rowland recommended by Mr. Bealle &c. is already appointed, or has been named to the Dept. of State for that purpose. Affe. respects
                    
                        
                            James Madison
                        
                    
                